NUMBER 13-22-00079-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                       IN RE THE TEXAS MUNICIPAL LEAGUE
                           INTERGOVERNMENTAL POOL


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
               Memorandum Opinion by Justice Tijerina1

        By petition for writ of mandamus, relator The Texas Municipal League

Intergovernmental Risk Pool asserts that the trial court erred by appointing a new

appraisal umpire in the underlying insurance coverage dispute with the City of Hidalgo.2


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 This Court has previously addressed a separate original proceeding arising from the same case.
See In re Tex. Mun. League Intergovernmental Risk Pool, No. 13-20-00486-CV, 2021 WL 743305, at *1
       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by City of Hidalgo, and relator’s reply, is of the opinion that the relator

has not met its burden to obtain relief. Accordingly, we deny the petition for writ of

mandamus.

                                                                              JAIME TIJERINA
                                                                              Justice


Delivered and filed on the
12th day of July, 2022.




(Tex. App.—Corpus Christi–Edinburg Feb. 25, 2021, orig. proceeding [mand. denied]) (mem. op.).
                                                  2